DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 8/9/2021
Claims 1-6, 8, and 10 are currently pending.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-6, 8 and 10 are considered allowed because no prior art or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

“configure UE with one or more control channel monitoring groups, so that when the UE detects that all beams to which a monitoring group corresponds fail in transmission, the UE reports beam failure event of the monitoring group fails in transmission;
wherein, each monitoring group corresponds to one or more pieces of downlink control information (DCI)“ in combination with other claim limitations as recited in independent claim 1.



“configure UE with triggering conditions of one or more beam failure events, so that when the triggering conditions are satisfied, the UE reports beam failure events,
wherein the triggering conditions are one or more of the following that:
all beams used by all DCI contained in any control resource set fail in transmission;
all beams used by all DCI contained in all control resource sets fail in transmission; and
all beams used by all DCI contained in a predefined control resources set fail in transmission” as recited in independent claim 6.

“determine whether a trigger condition of a beam failure event is satisfied according to configuration of a network device; and
report a beam failure event when the trigger condition of a beam failure event is satisfied,
wherein the configuration of a network device is one or more control channel monitoring groups, each monitoring group corresponding to one or more pieces of DCI and when the UE detects that all beams to which a monitoring group corresponds fail in transmission, the processor circuitry is further configured to report beam failure event of the monitoring group fails in transmission” in combination with other claim limitations as recited in independent claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        October 27, 2021